DETAILED ACTION
This application is being examined under pre-AIA  first-to-invent provisions.
This application has been assigned to a different primary examiner and art unit.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  
Status of claims
Canceled:
1-36, 39 and 42-43
Pending:
37-38, 40-41 and 44-62
Withdrawn:
59-60
Examined:
37-38, 40-41, 44-58 and 61-62
Independent:
37
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art
at the time the invention was made"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/1st
35 USC 112, 1st paragraph

112 "Means for"

112/2nd
35 USC 112, 2nd paragraph

112 Other

112/6th
35 USC 112, 6th paragraph

Double Patenting




Priority
Priority is claimed to as early as 8/28/2008.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous 112/2nd rejections are withdrawn, however new rejections are applied.
The 102 rejection is withdrawn, and a new 103 rejection is applied.  
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.


Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements: setting the context of the invention, particular to all claims, and distinguishing the instant application from any related applications, e.g. phenazine.  (MPEP 606 pertains.)


Objections to the specification
The specification is objected to as containing one or more hyperlinks (e.g. [18] and possibly additional instances).  The content addressed by hyperlinks may be insufficiently immutable (in contrast for example to a typical journal publication or other printed reference), such that neither the use of hyperlinks nor reference to hyperlinked content is allowed under 37 CFR 1.57(e).  All hyperlink(s), e.g. any form of browser-executable address, must be deleted.  Further information is provided at MPEP § 608.01.  Alternatively and if desired, organizations may be cited in plain text, to the extent such citations are supported by the original disclosure (noting that citations in the specification do not constitute an IDS, and, unless citations are included on an IDS, they may not be considered).  As another alternative, dated copies of content may be included via IDS (further information is provided at MPEP § 609.04(a))

Claim rejections - 112/2nd
The following is a quotation of 112/2nd:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 37-38, 40-41, 44-58 and 61-62 are rejected under 112/2nd, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However, equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/2nd as indefinite:
Claim
Recitation
Comment
37
specifically or selectively
The recited "specifically" and "selectively" are terms of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.) 
38
the phenazine-containing
bacteria is selected from the Pseudomonas genus and/or from the Streptomyces genus
The recited "and," within the "and/or" appears to be inoperative since the recited single "phenazine-containing bacteria" cannot belong to both the Pseudomonas genus and the Streptomyces genus.  If the intention is that the recited "bacteria is" refers to distinct types of bacteria, then this may be clarified, e.g. "bacteria are" with corresponding amendments throughout the claims, beginning with the preamble of claim 37, "a phenazine-containing bacteria." 

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.



Claim rejections - 103
The following is a quotation of 35 USC 103(a) which forms the basis for all obviousness rejections set forth in this office action:

This application currently names joint inventors.  In considering patentability of the claims under 35 USC 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 USC 103(c) and potential 35 USC 102(e), (f) or (g) prior art under 35 USC 103(a).

Claims 37-38, 40-41, 44-58 and 61-62
Claims 37-38, 40-41, 44-58 and 61-62 are rejected under 35 USC 103(a) as unpatentable over Storey (as cited on the 7/2/2020 "Notice of References Cited" form 892).

Regarding claim 37, Storey teaches treating a bacterial infection caused by a phenazine-containing bacteria and morphological screening techniques for identifying inhibitors of phenazine-containing microorganisms (abstract; and entire document).  Storey teaches "Accordingly, the disclosure provides a method of inhibiting biofilm or SCV resistant phenotypes comprising inhibiting the gacS/gacA system. In one aspect, inhibition of gacS is performed by contacting a bacteria or biofilm with an agent (e.g., a gacS and/or gacA antagonist) that inhibits gacS and/or gacA activity or production" ([69]).  The recited "administering to the patient an inhibitor of phenazine... in an effective amount to reduce the bacterial level of the phenazine" reads on Storey as cited.
To the extent that the limitations of the claims are not explicitly taught with the recited relationships and sequencing among limitations, for example limitations taught in the same reference but in different embodiments within the reference, then in the absence of a secondary consideration to the contrary it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, in some instances elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Regarding claims 38, 58 and 61-62, Storey teaches administering an inhibitor of phenozine in an effective amount to reduce the levels of the phenazine thereby reducing the viability of phenazine containing proteobacteria ([3-5, 11, 34, 60, and 67]).  

Regarding claim 40, Storey teaches the use of pyocyanin ([68, 74]). 

Regarding claim 41, Storey teaches penicillin ([68, 74]). 

Regarding claim 44, Storey teaches administration of antibiotics ([60-68, 124-126]). 

Regarding claims 45-57, Storey teaches selecting an inhibitor using morphological screening as recited in claims 45-57 ([38-42, 60-68, 115-119]).



Response to Arguments

Response to arguments regarding Claim Rejections - 35 USC 102 and 103

Applicant states (emphasis removed/added, applicant remarks: p. 14):
Storey's "inhibitors" targeting at the GacS/GacA system would modify the production of many secondary metabolites and extracellular enzymes "involved in pathogenicity to plants and animals, biocontrol of soil-borne plant diseases, ecological fitness, or tolerance to stress" as would be understood by a skilled person.
Applicant's assertion may be true, as supported by the references cited by applicant, however it is not clear that a BRI of the claim distinguishes and does not read on Storey as cited.  The effects cited by Applicant do not clearly distinguish the claim, and Storey teaches "Accordingly, the disclosure provides a method of inhibiting biofilm or SCV resistant phenotypes comprising inhibiting the gacS/gacA system. In one aspect, inhibition of gacS is performed by contacting a bacteria or biofilm with an agent (e.g., a gacS and/or gacA antagonist) that inhibits gacS and/or gacA activity or production" ([69]).  The recited "administering to the patient an inhibitor of phenazine... in an effective amount to reduce the bacterial level of the phenazine" reads on Storey as cited, in which, in a BRI, the recited "effective" requires only effectiveness with respect to reducing phenazine levels, including indirectly as taught by Storey.



Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Examiner comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejection(s).  The examiner's phone number is provided below.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).

/G STEVEN VANNI/Primary Examiner, Art Unit 1631